Title: To John Adams from Thomas Dawes, 5 July 1821
From: Dawes, Thomas
To: Adams, John


				
					Dear Sir—
					Boston 5th. July 1821
				
				I hope and trust that I shall not offend you by any thing in this communication. What is every body’s business is nobody’s: and therefore I meddle with a subject above my talents, lest it should be touched by hands inferior to my own. Notwithstanding the disparity of years between you and me, it is very probable that you may survive me, as your constitution is better than mine: yet, according to the more common course of nature, I may survive  you: in which case I should consider it a circumstance above estimation to possess some outlines of your biography from childhood to the present time. All men know that it might be collected from the annals of our country. But should you be called, as we all must be, sooner or later, to the world of spirits, your surviving friends might be anxious for a sketch of your past life; leaving to historians a more minute and ample display, like that of Marshal’s Washington or Middleton’s Cicero—If I could have a family likeness of the original, or rather a series of portraits of it, in different stages, were I living at your decease, I could use it more freely than Secretary Adams might, from motives of delicacy, were he present, think it proper to do. Should you condescend to commit such a sketch to my keeping, I would inscribe on its envelope these words “This is to be returned to the Honorable John Adams of Quincy” So that should I leave the world before you, no improper use would be made of the sacred deposit; but it would be returned to you for some other, but not more faithful friend than, Sir your’s most respectfully
				
					Thomas Dawes
				
				
			